SEVENTH AMENDMENT TO
RESTATED AND AMENDED PURCHASE AGREEMENT



 

This Seventh Amendment and Assignment to Restated and Amended Purchase Agreement
("Seventh Amendment") is effective as of the /9th/ of May, 2006, between
MILLWORKS TOWN CENTER, LLC, an Ohio limited liability company ("Purchaser"), and
THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation ("Seller").



WITNESSETH:



WHEREAS

, Seller and Trademark Property Company entered into that certain Restated and
Amended Purchase Agreement dated June 20, 2005, as amended by that certain First
Amendment to Restated and Amended Purchase Agreement dated July 15, 2005 and the
Second Amendment to Restated and Amended Purchase Agreement dated September 14,
2005; Seller, Trademark Property Company and Purchaser entered into the Third
Amendment and Assignment to Restated and Amended Purchase Agreement dated
October 20, 2005; Seller and Purchaser entered into the Fourth Amendment to
Restated and Amended Purchase Agreement dated December 29, 2005; Seller and
Purchaser entered into the Fifth Amendment to Restated and Amended Purchase
Agreement dated March 1, 2006; and Seller and Purchaser entered into the Sixth
Amendment to Restated and Amended Purchase Agreement dated April 21, 2006 (as
amended, the "Agreement"), covering the sale of two (2) separate parcels of
land, as more particularly described therein (unless otherwise defined herein,
all defined terms in this Seventh Amendment will have the same meaning as in the
Agreement); and





WHEREAS

, Purchaser and Seller have previously agreed that the Closing of Parcel A was
extended to occur on or before May 15, 2006;





NOW, THEREFORE

, for good and valuable consideration -- which the parties acknowledge receiving
-- Seller and Purchaser hereby agree as follows:





Closing of Parcel A is extended until on or before May 29, 2006, notwithstanding
anything in the Agreement to the contrary.



Purchaser may extend Closing of Parcel A until on or before June 12, 2006 by
delivering to Seller a nonrefundable, but fully applicable to the purchase
price, payment of Two Hundred Thousand Dollars ($200,000.00) on or before May
26, 2006 (the "First Delayed Closing Fee"). Purchaser may further extend Closing
of Parcel A until on or before June 30, 2006 by delivering to Seller an
additional nonrefundable, but fully applicable to the purchase price, payment of
Two Hundred Fifty Thousand Dollars ($250,000.00) on or before June 12, 2006 (the
"Second Delayed Closing Fee").



Except as specifically modified by the terms of this Seventh Amendment, all of
the terms and provisions of the Agreement shall remain in full force and effect
and unmodified and are hereby ratified by the parties.



This Agreement may be executed in any number of counterparts, each of which will
be an original, and all of which -- when taken together -- will constitute one
(1) document. Facsimile signatures will be treated as original signatures for
all purposes hereunder.



 

(signature blocks on following page)



EFFECTIVE

as of the day and year first above written.





 

 

 

PURCHASER: MILLWORKS TOWN CENTER, LLC

,



an Ohio limited liability company



 

By: /s/Kent Arnold

Name: /Kent Arnold/

Its: /Managing Member/



 

 

 

SELLER: THE KIRK & BLUM MANUFACTURING COMPANY

,



an Ohio corporation



 

By: /s/Dennis W. Blazer

Name: /Dennis W. Blazer/

Its: /Treasurer/



 

 

 

 